Lochrane, Chief Justice.
This ease comes before the Court upon the refusal of the Court below to grant an injunction. It appears from the record that Eobert Parker, on the 5th January, 1860, purchased of Eufus King lands in Webster county, paying him a part of the purchase-money, and giving his two notes for the balance of the purchase-money, one for $1,020 00 and the other for $1,620 00, and subsequently purchased from him some personal property amounting to some $300 00. He alleges in his bill that moneys paid on this indebtedness were intended to be credited on the land notes instead of the personal property. Suit was instituted upon the land notes for the balance due, and went into judgment, and were levied upon his property, to which he filed his affidavit of illegality, under the Eelief Act of 1868, which was dismissed at the March Term, 1871, while, as he alleges in his bill, he was sick and unable to attend the Court, and while he was unrepresented in said Court. He also sets up what he would have proven if he were in the Court, as to his losses. He also alleges that he had a homestead set apart for the benefit of his wife and minor child, covering the property now levied on, and asked for a new trial and injunction against the sale. A temporary order for injunction was granted by the Court, and at the hearing he proved by two witnesses, inmates of his house, he was quite sick during the most of the Court week at Preston. The defendant showed for cause against granting the injunction, that the notes were given for the land, the fi. fa. sought to be enjoined and entries thereon, and the illegality taken thereto on the part of Parker, and the verdict of the jury that Parker was in possession of the land at the commencement of the suit, and also that he was represented in Court by an attorney on the trial of the case, and by affidavits that he was not sick, but attending to his ordinary business. Upon the hearing of which the Court *304rescinded the temporary injunction granted, and refused the injunction prayed for.
We do not think, under the facts in this case, that the Court below erred in refusing to grant an injunction. The parties to this suit, after the filing of the illegality, were bound to have prosecuted their rights, and it is too late, after an adjudication of the questions involved therein, or which might have been embraced therein, to be heard upon grounds as unsubstantial as those presented by this bill. Here was a suit instituted for the recovery of a large amount of money, given for the purchase of lands, and which, from this record, a jury had passed upon, and judgment entered up, in form of law, in relation to which there is no action until 1868, when an affidavit of illegality was filed, under the Relief Acts of 1868, and remained in Court from December, 1868, until March, 1871, before it came on for trial, and in relation to which, involving the most important right, he says he was unrepresented, and, by the testimony of several witnesses in this case, was able to attend to his own business, yet makes no appearance in Court, and sends no representation of his condition. It would be trifling with justice to permit parties to thus neglect the processes of the Court, and, by excuses afterwards, ask equity to interfere to protect them against their own unreasonable negligence.
But it appears, in this case, in another aspect of it, that Parker was represented by counsel, whose name was marked upon the dockets of the Court, and with whom he could have communicated; for the record discloses several of the jury, at that term, passed and repassed by his house and saw him there. There is nothing set up by this bill which the complainant says he would have sworn, that would not have been properly passed on, on the affidavit of illegality, under the rule in 40th Georgia, 493. And in the same authority, (page 67,) the judgment of the Court dismissing the illegality was an adjudication of everything which might have been set up therein, especially as this dismissal of the Judge was *305predicated upon the verdict of the jury, to the effect, “the defendant, Robert Parker, was in possession of the land levied on at the time of the commencement of the suit, and the notes, the foundation of the suit, were given for the land.” And, as to the question of equity, arising under the homestead, this Court, in 39th Georgia, 380, settled the legal proposition that the judgment of the Court of Ordinary, setting apart land levied upon for the homestead, did not affect the right of the plaintiff to have it sold for payment of the purchase-money.
Judgment affirmed.